Citation Nr: 1212501	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-30 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.	Entitlement to service connection for residuals of a left foot 4th metatarsal fracture, to include as secondary to service-connected disabilities.

2.	Entitlement to service connection for asthma.

3.	Entitlement to service connection for bilateral shin splints, to include as secondary to service-connected disabilities.

4.	Entitlement to service connection for a right ankle condition, to include as secondary to service-connected disabilities.

5.	Entitlement to service connection for thoracolumbar spine bulging discs, to include as secondary to service-connected disabilities.

6.	Entitlement to an initial compensable evaluation for a left knee disability.

7.	Entitlement to an initial compensable evaluation prior to January 21, 2010 and in excess of 10 percent thereafter for a left hip flexor injury.
8.	Entitlement to an initial compensable evaluation prior to January 21, 2010 and in excess of 10 percent thereafter for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to February 1999 with service in the Reserves until 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified at a Board hearing at the RO in Denver, Colorado in December 2011.  This transcript has been associated with the file.

The September 2006 rating decision assigned noncompensable evaluations for the Veteran's left hip, left knee, and left ankle disabilities.  During the pendency of the appeal, in a November 2010 supplemental statement of the case, the RO assigned an increased evaluation of 10 percent, effective January 21, 2010, for the Veteran's left hip and left ankle disabilities.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that during the December 2011 Board hearing the issue of entitlement to service connection for a right knee disability was raised.  However, the issue of service connection for a right knee disability has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.

The issues of entitlement to an increased evaluation for left hip, left knee, and left ankle disabilities as well as entitlement to service connection for left foot fracture residuals, asthma and right ankle and thoracolumbar spine disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has a bilateral shin splint disability.


CONCLUSION OF LAW

Bilateral shin splints were not incurred in or aggravated by active service, nor were they proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in October 2005 and March 2006.  The October 2005 letter advised the Veteran of the information necessary to substantiate her claim and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in May 2006 and January 2010 for her claims.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Bilateral Shin Splints

The Veteran contends that she suffers from bilateral shin splints as a result of service, or in the alternative, her other service-connected disabilities.  For the reasons below, the Board contends that service connection is not warranted.
In reviewing the Veteran's service treatment records, while she went to sick call on many occasions, she never complained of shin splints, nor was she diagnosed with or treated for shin splints.  See e.g., March 1998 record for right foot Achilles tendonitis, May 1998 record for resolving left foot fracture, and November 1998 record for complaints of sinus problems.  

In short, the service records are devoid of any complaints, diagnoses, or treatments consistent with bilateral shin splints.  The lack of findings of record weighs against the Veteran's assertion that she suffered from this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The Board will next review post-service treatment records to evaluate if service connection is warranted for bilateral shin splints.

The Veteran was treated by private physicians on numerous occasions.  Although she had various other health complaints, she did not report that she was suffering from shin splints.  In an April 1999 record she complained of left hip pain.  In May 2000 she was diagnosed with reactive airways disease after complaining of difficulty breathing.  In February 2001 she was seen for a spinal spasm.  In April 2002 she was seen with complaints of back pain and nasal congestion.  In April 2003 she was treated for allergic rhinitis.  In a May 2005 private treatment record she was seen for low back pain.  

At these appointments the Veteran was not diagnosed with bilateral shin splints and no examiner offered an opinion that she was suffering from shin splints that were either related to service or a service-connected disability.

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

The Board is mindful of the fact that some disabilities, including shin splints, lend themselves to lay observation.  See e.g., Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as noted above, the Board observes the Veteran did not complain of shin splints at any medical examination in-service.  Moreover, although the Veteran was treated for numerous years by two private physicians, she did not complain of shin splints at any medical appointment.  Apart from stating the onset of shin splints began in-service in her claim for benefits, the Veteran has never indicated that she has suffered from shin splints since service, or that they are related to her other service-connected disabilities.  Moreover, no medical professional has linked the Veteran's shin splints to service or a service-connected disability.

While the Board sincerely appreciates the Veteran's honorable service, there is no competent evidence of a current diagnosis of bilateral shin splints.  The great weight of the evidence included in the record weighs against granting the Veteran's claim.  Accordingly, the Veteran's claim for service connection must be denied.


ORDER

Entitlement to service connection for bilateral shin splints is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Active military, naval and air service includes active duty, any period of on active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6(a) (2011).

The nature of the Veteran's Reserve service has not been explained in terms of when her periods of ACDUTRA and INACDUTRA occurred.  Given the regulatory requirements specified above, this distinction is important to the service connection claims and must be clarified on remand. 

Left Foot Fracture Residuals

It is noted that the Veteran fractured her left fourth metatarsal during service in March 1998.  More recent evidence shows that the Veteran was examined by the VA in 2006 and the diagnosis was left foot status post 4th metatarsal fracture, resolved.  

At her December 2011 Board hearing the Veteran testified that she still suffered from residuals of her left foot fracture and that she currently wears orthotics that were given to her by her podiatrist.  

Right Ankle

The Veteran was treated for right Achilles tendonitis during service in 1998.  During her Board hearing, the Veteran testified that she had been told by a medical professional that her right ankle disorder was due to overcompensation for her left side service-connected disabilities.  

Thoracolumbar Spine Disorder

In February 2000, the Veteran presented for treatment for evaluation of back pain.  It was noted that she denied any trauma or overuse.  She said she had some back pain in the Army.  Following an examination, the diagnosis was sacral strain. 

During the Veteran's Reserve service, in December 2003, she was treated for back pain and placed on permanent profile.  More current evidence includes the Veteran's hearing testimony in which she testified that she could not touch her toes and her back was in constant pain due to the bulging discs in her thoracolumbar spine.  The Veteran further testified that she had been referred for a complete orthopedic examination of her disabilities.

The Board observes that the Veteran was given VA examinations in May 2006 and January 2010; however, the examiners offered an opinion as to whether the Veteran had any left foot fracture residuals, or whether any right ankle or thoracolumbar spine disabilities were related to service, or to a service-connected disability.  As such, the claims should be remanded for another VA examination.

Asthma

With regard to the Veteran's asthma, while in the Reserves, at a February 2003 examination the Veteran reported that she used an inhaler for asthma and that sinus infections inflamed her asthma.  In March 2003 the Veteran was put on a permanent profile due in part to her asthma.  Following separation from service, the Veteran was also treated for her asthma.  See e.g., September 2000 and September 2003 private treatment records.  

As previously, mentioned, there has not been verification as to whether the Veteran was serving on ACDUTRA or INACDUTRA at the time her permanent profile was given.  On remand, the Agency of Original Jurisdiction should determine what status the Veteran was at the time of this profile.  



Left Hip, Left Knee, and Left Ankle Disabilities

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  

At the Veteran's December 2011 Board hearing she testified that her left hip, left knee, and left ankle disabilities had worsened since her January 2010 VA examination.  As such, the Board finds that a new VA examination is therefore warranted.  See 38 C.F.R. § 3.159 (2011); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

The Board further notes that at the December 2011 Board hearing the Veteran testified that she has been receiving treatment at the VA Medical Center.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Contact the National Personnel Records Center, or other appropriate source, and request the following:
	
a)  A verification of all periods of active duty, ACDUTRA, and INACDUTRA service with the Army Reserves.

b)  All service personnel and service treatment records with respect to the Veteran's service with the Army Reserves. 

	All efforts to obtain such records must be documented and associated with the claims file.  VA must attempt to obtain records from a Federal department agency until it is reasonably certain that the records do not exist or that any further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e)(1) (2011).

3.	Schedule the Veteran for an orthopedic examination in order to determine the nature and etiology of any left foot, right ankle, and lumbar spine disorders and the severity of her left knee, left hip and left ankle disabilities.  The claims folder and a copy of this REMAND must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

Contact the Veteran to determine when she could report for a VA examination.  The AOJ should schedule the examination after the Veteran gives birth, if she indicates that is when she is able to attend an examination.

	In addition to all other evidence necessary, the examiner should offer the following opinions with regard to the Veteran's service connection claims:

a)  Taking into account all service treatment records, whether it is at least as likely as not the Veteran has any residuals of a left foot fracture; and whether right ankle and lumbar spine disorders are related to a disease or injury in service, 

b)  Whether it is at least as likely as not that any left foot disorder was proximately due to OR chronically worsened (aggravated) by any service-connected disability,

c)  Whether it is at least as likely as not that the Veteran's right ankle disorder was proximately due to OR chronically worsened (aggravated) by any service-connected disability, and

d)  Whether it is at least as likely as not that the Veteran's thoracolumbar spine disorder was proximately due to OR chronically worsened (aggravated) by any service-connected disability.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

	With respect to the left knee, left hip, and left ankle increased rating claims, all indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  If the examiner is unable to do the requested action above, he/she must take into consideration range of motion on repetitive testing and Deluca. The examiner should also provide an opinion concerning the impact of the Veteran's left hip, left knee, or left ankle on her ability to work to include whether the Veteran is unemployable because of her service-connected disabilities.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


